IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

RICHARD D. SMITH,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-0040

JULIE L. JONES, SECRETARY,
FDOC, and STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed March 4, 2016.

Petition Alleging Ineffective Assistance of Appellate Counsel -- Original
Jurisdiction.

Richard D. Smith, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition alleging ineffective assistance of appellate counsel is dismissed as
untimely and successive. See Fla. R. App. P. 9.141(d)(5) and (6)(C).

      Due to petitioner’s apparent abuse of the legal process by his repeated pro se

filings attacking his conviction and sentence in Levy County Circuit Court case

number 38-1999-CF-0491-A, this court issued an order directing petitioner to show

cause why he should not be prohibited from future pro se filings. See State v. Spencer,

751 So. 2d 47, 48 (Fla. 1999). Petitioner’s response to the show cause order does not

provide a legal basis to prohibit the imposition of sanctions.

      As such, because petitioner’s continued and repeated attacks on his conviction

and sentence have become an abuse of the legal process, we hold that he is barred from

future pro se filings in this court concerning Levy County Circuit Court case number

38-1999-CF-0491-A. The Clerk of the Court is directed not to accept any future

filings concerning this case unless they are filed by a member in good standing of The

Florida Bar. Petitioner is warned that any filings that violate the terms of this opinion

may result in a referral to the appropriate institution for disciplinary procedures as

provided in section 944.279, Florida Statutes (2015). See Fla. R. App. P. 9.410.

ROWE, KELSEY, and WINOKUR, JJ., CONCUR.




                                           2